DAVIS, Commissioner.
Petitioner has filed an original action in this court seeking an order of mandamus to require respondent to enter the necessary orders enabling petitioner to have the indictment, transcript, and instructions in the record of the trial at which petitioner was convicted and sentenced to the reformatory at LaGrange. We are not told for what offense he was convicted, but are told that petitioner is preparing and plans to file a motion to vacate the judgment pursuant to RCr 11.42. No such motion had been filed at the time of the filing of this proceeding.
*750Under such circumstances the relief sought is denied. Jones v. Breslin, Ky., 385 S.W.2d 71; Bauer v. Pound, Ky., 385 S.W.2d 167.
Mandamus is denied.